Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 16 August 2019.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McQueen et al. (US 2011/0288900 A1).

Claim 1. McQueen discloses a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: 
receiving a plurality of tasks associated with one or more goals, a task management tool including (P. 0090) collecting task information (P. 0091) task requirements (P. 0092) and task goals (P. 0103); 
receiving task related information associated with at least one optimization criterion, the tool providing analysis of (P. 0161) task management optimization (P. 0170) and outputting the result of the task management optimization (P. 0173); 
optimizing an ordering of the plurality of tasks with respect to the at least one optimization criterion and generating an optimized ordering of tasks, task information includes (P. 0134) time/resource schedules, priority (P. 0135) task management includes (P. 0157) task management optimization through the user's observation of the difference between subjective and objective task schedules as displayed with the optimised schedule containing both the (P. 0170) subjective user estimated task allocation, superimposed on (P. 0171) objective scheduling of task, time and resources (P. 0172) additional data is integrated in the form of task priority and dependency so as to display the priorities of the task derived from historical allocations with workflow information incorporated (P. 0206) and ordered according to resource usage, age, workflow, dependency, time required ; and 
generating a user interface and displaying, in a task execution order, one or more of the plurality of tasks in accordance with the optimized ordering of tasks, displaying a filtered task list revealing the priority and dependency of tasks and subtasks (P. 0131) the priorities of the task derived from historical allocations with workflow information incorporated are displayed (P. 0206) a task schedule histogram enables a viewer to determine the schedule of the listed tasks as allocated by the user and/or the task optimization software (P. 0337, 0338, Fig. 7).

Claim 2. McQueen discloses the system of claim 1, and McQueen further discloses the set of operations further comprises: receiving a first task of the plurality of tasks; decomposing the first task into a plurality of subtasks; optimizing, with respect to the at least one optimization criterion, an ordering of the plurality of tasks together with the plurality of subtasks; and generating the optimized ordering of tasks including the plurality of subtasks, the optimization technique interprets task parameters from data that draws on the difference between (P. 0269) subjective scheduling as task are selected and allocated by the user based on their belief as to the task's requirements in order of time or resources (referred to as a "planning fallacy' in the Background); compared to (P. 0270) task and .

Claim 4. McQueen discloses the system of claim 1, and McQueen further discloses the set of operations further comprises: displaying at least one graphical element at the user interface, the at least one graphical element indicating at least one of a task status and/or an amount of task completion, for time entries in the “more information” areas, the user views (P. 0419) for estimated time, the number of hours of work remaining on the whole Time Estimate, and the due date for that time estimate (P. 0422).

Claim 5. McQueen discloses the system of claim 1, and McQueen further discloses the set of operations further comprises: retrieving information corresponding to an emotional valence for a first task of the plurality of tasks; and optimizing an ordering of the plurality of tasks based at least upon the emotional valence for the first task of the plurality of tasks, the optimization technique interprets task parameters from data that draws on the difference between (P. 0269) subjective scheduling as task are selected and allocated by the user based on their belief as to the task's requirements in order of time or resources (referred to as a "planning fallacy' in the Background); compared to (P. 0270) objective scheduling obtained from the user's historical behaviour with .

Claim 6. McQueen discloses the system of claim 1, and McQueen further discloses the plurality of tasks correspond to tasks for a plurality of users, and wherein the task related information associated with the least one optimization criterion is based on an optimization criterion for a task associated with another user, the task management tool provides (P. 0157) objective analysis based on (P. 0165) normalised group data from groups of individuals doing like tasks with similar skillsets (P. 0168) the behaviour of the user and or a team (or collection of disparate users) may be initially determined from historical records such as log files or the like; however, as the records grow the implementation of behavioural files for individual users or collection of users is implemented in order to overcome the problems of access and resources used in processing historical large files, and to provide a means to dynamically tweak the scheduling to be aligned with a user's or population's behavioural .

Claim 7. McQueen discloses the system of claim 1, and McQueen further discloses the at least one optimization criterion is based on at least one of a user optimization goal, an efficiency goal, and a task priority level, the task management tool provides (P. 0157) analysis based on (P. 0161) user subjectively determined priority criteria (P. 0164) wherein task management optimization is based on the differences between subjective and objective task schedules as displayed with the optimised schedule containing both the (P. 0170) subjective user estimated task allocation, superimposed on (P. 0171) objective scheduling of task, time and resources (P. 0172).

Claim 8. McQueen discloses system of claim 7, and McQueen further discloses the at least one optimization criterion is stored in a user profile and the at least one optimization criterion is personalized for the at least one user, the behaviour of the user and or a team (or collection of disparate users) may be initially determined from historical records such as log files or the like; however, as the records grow the implementation of behavioural files for individual users or collection of users is implemented in order to overcome the problems of access and resources used in processing historical large files, and to provide a means to dynamically tweak the scheduling to be .

Claim 9. McQueen discloses a method for optimizing an ordering of tasks and subtasks, comprising: 
receiving a plurality of tasks associated with one or more goals, a task management tool including (P. 0090) collecting task information (P. 0091) task requirements (P. 0092) and task goals (P. 0103); 
decomposing a first task of the plurality of tasks into a plurality of subtasks, task and subtask rescheduling and completion data are analyzed to adjust a specific condition for smart allocation of the tasks and subtasks for task management optimization (P. 0302); 
receiving task related information for each of the plurality of tasks and the plurality of subtasks, the task related information being associated with at least one optimization criterion, the tool providing analysis of (P. 0161) task management optimization (P. 0170) and outputting the result of the task management optimization (P. 0173)
optimizing an ordering of the plurality of tasks and subtasks with respect to the at least one optimization criterion, task information includes (P. 0134) time/resource schedules, priority (P. 0135) task management includes (P. 0157) task management optimization through the user's observation of the difference between subjective and objective task schedules as displayed with the optimised schedule containing both the (P. 0170) subjective user estimated task allocation, superimposed on (P. 0171) objective scheduling of task, time and resources (P. 0172) additional data is integrated in the form of task priority and dependency so as to display the priorities of the task derived from historical allocations with workflow information incorporated (P. 0206) and ordered according to resource usage, age, workflow, dependency, time required and specific task requirement(s) and availability (P. 0230); and 
generating a user interface and displaying, in a task execution order, one or more of the plurality of tasks and subtasks in accordance with the optimized ordering of the plurality of tasks and subtasks, displaying a filtered task list revealing the priority and dependency of tasks and subtasks (P. 0131) the priorities of the task derived from historical allocations with workflow information incorporated are displayed (P. 0206) a task schedule histogram enables a viewer to determine the schedule of the .

Claim 10. McQueen discloses the method of claim 9, and McQueen further discloses the one or more of the plurality of tasks and subtasks are displayed as a scheduled ordering of tasks and subtasks in a calendar view, wherein each of the one or more of the plurality of tasks and subtasks are associated with a timeslot, through the filter interface, a user can (re)select a specific user(s) as part of a team, specific tasks or specific involvement periods and users with "process" permission on the schedule preferred embodiment, or who are owners of the object that the Time Estimate is linked to, will be able to change the staff member responsible for the Time Schedule for a specific day (P. 0225) the scheduling displays the qualities of the scheduling through the histogram display and analysis of over or under scheduling of tasks on a day by day basis (P. 0332) Fig. 4, 8-9 clearly show that the tasks are associated with time slots shown in a calendar.

Claim 11. McQueen discloses the method of claim 10, and McQueen further discloses optimizing an ordering of the plurality of tasks and subtasks with respect to the at least one optimization criterion and one or more events displayed in the calendar view, the optimization technique interprets task parameters from data that draws on the difference between (P. 0269) subjective scheduling .

Claim 12. McQueen discloses the method of claim 9, and McQueen further discloses optimizing an ordering of the plurality of tasks and subtasks with respect to the at least one optimization criterion and one or more of a user device, a resource available to the user, a location of the user, and/or a current time, the optimization technique interprets task parameters from data that draws on the difference between (P. 0269) subjective scheduling as task are selected and allocated by the user based on their belief as to the task's requirements in order of time or resources (referred to as a "planning fallacy' in the Background); compared to (P. 0270).

Claim 13. McQueen discloses the method of claim 9, and McQueen further discloses receiving task related information for each of the plurality of tasks and the plurality of subtasks for tasks and subtasks associated with a plurality of users; and optimizing the ordering of the plurality of tasks and subtasks associated with the plurality of users with respect to the at least one optimization criterion, the task management tool provides (P. 0157) objective analysis based on (P. 0165) normalised group data from groups of individuals doing like .

Claim 14. McQueen discloses the method of claim 13, McQueen further discloses reassigning at least one subtask from a first user to a second user, managers are enabled via the software's scheduled work to allocate and reallocate estimated time into the work scheduled on specific days to better solidify work activities and to reflect the way people really work (usually as blocks of time on a task, rather than as small chunks of time on a given activity over many days) so the manager can split a Time Estimate into multiple Time Estimates using a parent/child arrangement--so that pieces of time can be allocated to different users/staff members (P. 0345).

the task management tool provides (P. 0157) analysis based on (P. 0161) user subjectively determined priority criteria (P. 0164) wherein task management optimization is based on the differences between subjective and objective task schedules as displayed with the optimised schedule containing both the (P. 0170) subjective user estimated task allocation, superimposed on (P. 0171) objective scheduling of task, time and resources (P. 0172).

Claim(s) 16, 17, 19 is/are directed to method (for optimizing an ordering of tasks) claim(s) similar to the system claim(s) of Claim(s) 1, 2, 7 and is/are rejected with the same rationale.

Claim 20. McQueen discloses the method of claim 16, and McQueen further discloses the task related information associated with the at least one optimization criterion is received at the user interface, a first windowing means for inputting task information to build said task objects from: i. one or more templates of task information; ii. imported task information; or iii. de-novo, such that a task object is built from scratch (Claim 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQueen et al. (US 2011/0288900 A1) in view of Dusevic et al. (US 2002/0055868 A1).

the display of task allocation avoids the over allocation of tasks and sub-tasks on a particular day, which otherwise takes place when a user manually lists tasks into a calendar like task manager wherein each task/subtask is available for review, and if necessary, re-allocation, and/or subsequent review and modeling through using the task data drag and drop functionality (P. 0334).  In the same field of invention, Dusevic discloses a displayed task page includes selectable links that display subtasks, and selecting an item on a subtask page displays task details for the particular subtask (P. 0073, F. 2, 3).  Therefore, considering the teachings of McQueen and Dusevic, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the set of operations further comprises: receiving, at the user interface, a selection of the first task; in response to receiving the selection of the first task, causing the plurality of subtasks to be displayed; receiving a selection of a first subtask of the plurality of subtasks; and displaying task related information associated with the first subtask with the teachings of McQueen.  One would have been motivated to combine the set of operations further comprises: receiving, at the user with the teachings of McQueen in order to provide an intuitive and convenient way for a user of McQueen to navigate to subtasks related to a task and then to easily view relevant information about the selected subtask to the user.

Claim(s) 18 is/are directed to method (for optimizing an ordering of tasks) claim(s) similar to the system claim(s) of Claim(s) 3 and is/are rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/1/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177